Citation Nr: 1233465	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to a cervical spine disorder and/or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder, to include as due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  This matter was previously before the Board and was remanded in February 2011.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claim of entitlement to service connection for a cervical spine disorder.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active duty service with respect to headaches and any cervical spine disorder.

2.  The evidence does not clearly and unmistakably show that either the Veteran's headaches or cervical spine disorder both pre-existed service and were not aggravated during service.

3.  The Veteran is competent to report experiencing headaches, tinnitus, and neck pain.

4.  The Veteran's February 2010 hearing testimony that he experienced continuity of headache, tinnitus, and neck pain symptomatology during active duty service and since discharge from active duty service is credible.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2011). 

2.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran. 

Headaches

The Veteran makes several allegations regarding the etiology of his headaches.  He alternately states that his headaches started in service, or prior to service, or are caused or aggravated by his claimed cervical spine disorder and/or his service-connected PTSD.  He also contends that he experienced headaches on multiple occasions in service and that he continued to experience headaches after service.  VA examination reports from 2006 and 2011 reflect diagnoses of chronic cervicogenic (tension type) headaches; history of migraine headaches currently in remission; and mixed tension type and vascular headaches.

Initially, the Board observes that the Veteran's September 1969 induction examination report reflects that he denied frequent headaches and no pre-service history of headaches was reported.  The examination report reflects that the Veteran's head and neurological system were clinically evaluated as normal, except for a scar of unknown etiology that was noted on his forehead.

Section 1111 of Title 38 of the U.S. Code provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  The implementing regulation, 38 C.F.R. § 3.304(b), indicates that the term "noted" denotes only such conditions that are recorded in examination reports.  

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been in sound condition upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Here, the Veteran's September 1969 induction examination report reflects that the Veteran's head and neurological system were clinically evaluated as normal (except for a scar on his forehead of unknown etiology) and no headaches were noted.  Therefore, the Veteran is presumed sound upon entry into service with regard to any headache disorder.  38 U.S.C.A. §1111.  

Nevertheless, the evidence of record, to include reports of VA treatment and examination, indicates that the Veteran may have had a pre-existing head injury and headache disorder.  However, there is a very high legal burden on VA to show that a disorder not "noted" on an examination report pre-existed service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  In this case, the Veteran states in several treatment records and VA examination reports that he hit his head in a motor vehicle accident (MVA) as a child and experienced headaches after this injury.  This reported history is the only evidence of headaches prior to active duty service.  The Board finds that this evidence does not rise to the level of clearly and unmistakably showing that the Veteran's headaches pre-existed service.  As such, the presumption of soundness is not rebutted.

The same VA physician who examined the Veteran on multiple occasions in 2006 and 2011 premised all of his etiology opinions on the assumption that the Veteran had a pre-existing headache disability.  As noted above, however, because the Veteran is presumed sound upon entry into service and because VA has not met the burden of rebutting the presumption of soundness, the Board finds that the Veteran did not have any pre-existing head injury or headache disability prior to service.  As such, the current etiology opinions in the 2006 and 2011 VA examination reports have no probative value as they are based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Turning to the issue of service connection on a direct basis, the Board finds that the Veteran meets the criteria for establishing a current disability as the 2006 and 2011 VA examination reports reflect that the Veteran has been diagnosed with several types of headaches, including tension headaches, vascular headaches, and migraine headaches in remission.  A May 15, 1972 service treatment record (STR) reflects that the Veteran complained of headaches when reading.  At his February 2010 hearing, the Veteran testified that he experienced headaches repeatedly in service, but did not always seek treatment through official channels because he worked directly for physicians, and if he experienced a headache, he could receive pain medications from the physician without having to visit the clinic.  The Veteran also testified that he continued to experience headaches after service.  

The Board notes that one does not need specialized medical training to attest to the fact that one is experiencing a headache.  Accordingly, the Board finds that the Veteran is competent to attest to the fact that he experienced headaches in service and after discharge from active duty service.  Layno, 6 Vet. App. at 470.  The Board also finds the Veteran's testimony to be credible.  Caluza, 7 Vet. App. at 511.

Based on the Veteran's competent and credible testimony regarding chronicity of headaches in service and continued headaches after service, the Board finds that the Veteran experienced chronic headaches in service and continuity of headaches subsequent to service.  As such, giving the Veteran the benefit of the doubt, the Board finds that the Veteran has experienced headaches since active duty service.  Therefore, entitlement to service connection for headaches is warranted. 

Tinnitus

The March 2006 VA examination report shows that the Veteran denied a history of tinnitus.  However, in his February 2010 Board hearing, the Veteran testified that he only denied having tinnitus at the 2006 examination because, at the time, he did not know that the ringing in his ears was called tinnitus.  

The March 2011 VA examination report shows that the Veteran said he had constant tinnitus in his left ear.  The March 2011 VA examiner opined that the tinnitus was not related to the Veteran's active duty service because the Veteran himself was unsure when it began and because the Veteran experienced no significant shift in hearing while in the service.  

However, in his February 2010 Board hearing, the Veteran testified that he began experiencing tinnitus in 1971 when he was in Vietnam at "Fire Base Nancy" and a "battery of howitzers" went off when he was close by.  He said he experienced ringing in his ears for a couple of days.  He stated that he has experienced ringing in his ears on and off since then.  

As noted above, a layperson is competent to report on the onset and continuity of his current symptomatology.  Layno, 6 Vet. App. at 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds that the Veteran is competent to report his tinnitus symptoms as one does not need to have specialized medical training to attest to the fact that one is experiencing ringing in the ears.  Additionally, the Board finds the Veteran's February 2010 hearing testimony to be credible.  Dalton, 21 Vet. App. at 38 (2007).  As such, the Board finds that the Veteran has competently and credibly reported that he has experienced tinnitus from the time of the in-service incident in 1971 until present.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran has experienced tinnitus since active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

After a careful review of the record, the Board finds that further development is necessary in the matter of entitlement to service connection for a cervical spine disorder. 

For the reasons explained below, the Board finds that the Veteran's cervical spine disorder did not pre-exist service.  This finding compels the Board to consider service connection for this disability on a direct basis and renders the current VA examination reports not probative.  Accordingly, remand is required to arrange for a new VA examination and etiology opinion.

As noted above, the Veteran reported to several medical providers, including VA examiners, that he was in an MVA as a child and injured his head and neck.  However, the Veteran's September 1969 induction examination report reflects no history of an MVA.  Additionally, upon clinical examination, the Veteran's head and neck were found to be normal.  As such, with respect to any contentions of a cervical spine disorder, the Veteran is presumed sound upon entry into service.  38 U.S.C.A. § 1111.  The only evidence of a pre-existing cervical spine disorder is the Veteran's reported history.  The Board finds that this evidence does not meet the onerous legal burden of demonstrating by clear and unmistakable evidence that the Veteran's cervical spine disorder pre-existed service.  Accordingly, the Board finds that the presumption of soundness has not been rebutted.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

The Board must consider entitlement to service connection on a direct basis and must presume that the Veteran had no cervical spine disorder prior to entry into active duty service.  The same VA physician who examined the Veteran on multiple occasions in 2006 and 2011 premised all of his opinions on the assumption that the Veteran had a pre-existing cervical spine disorder.  As the Board has concluded that the Veteran did not have a preexisting cervical spine disorder, it cannot rely on an opinion that is based on an opposite finding.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the Board finds that the 2006 and 2011 VA opinions have no probative value.

Regarding entitlement to service connection on a direct basis, the Board notes that a June 8, 1970 STR reflects that the Veteran reported that he woke up with neck pain.  He reported that movement caused shooting pain to the shoulder and muscle spasm.  A spasm of the trapezius was noted.  Therefore, there is evidence of at least one in-service complaint of cervical spine pain.  Additionally, a March 2006 x-ray report shows degenerative changes of the cervical spine which the 2006 VA examiner noted were consistent with degenerative arthritis.  Therefore, there is evidence of a current cervical spine disorder.  

Moreover, at his February 2010 Board hearing, the Veteran testified that he has experienced neck pain since active duty service which he has treated with different pain pills, heat pads, and ointments.  As noted above, the Veteran is competent to report onset and continuity of symptomatology.  Layno, 6 Vet. App. at 470 (1994).  Additionally, the Board finds the Veteran's testimony credible.  Dalton, 21 Vet. App. at 38 (2007).  Therefore, there is competent and credible evidence of continuity of symptomatology.  However, the Board finds that a cervical spine disorder is distinguished from disorders such as headaches and tinnitus in that a person does need specialized medical training to determine the underlying cause of cervical spine pain or to determine the etiology of degenerative arthritis of the cervical spine.  Therefore, the Board finds that the Veteran's competent and credible testimony of continuity of symptomatology suggests a relationship between the in-service incident and the current cervical spine disorder, but a medical opinion is required to competently address the etiology of the current disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).

Additionally, as of February 9, 2010, the Veteran is service-connected for PTSD.  In a June 2012 statement, the Veteran appears to contend that his PTSD either causes or aggravates his cervical spine disorder.  The Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, § 3.310 was revised to implement the Allen decision.  The revised § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  The new regulation is more restrictive than the prior case law and VA may not give impermissible retroactive effect to the new regulation in this case.  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.  

As the Veteran is now service-connected for PTSD and he contends his PTSD aggravates or causes his cervical spine disorder, a VA examination to address this secondary service connection theory of entitlement is also warranted.

In summary, the Board finds that a remand is required to arrange a new VA examination to address direct and secondary service connection theories of entitlement for the Veteran's claim of entitlement to service connection for a cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  For purposes of this examination, the examiner should assume that the Veteran did not have any pre-existing cervical spine disorder prior to entry into active duty service (in other words, the examiner must disregard the Veteran's reported history of pre-service neck problems).  The examiner must also assume that the Veteran experienced neck pain since discharge from service which he treated with medication, heat pads, and ointments.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

(i) Is it at least as likely as not (50 percent probability or greater) that any current cervical spine disorder is etiologically related to the Veteran's active duty service period, to include the notation of neck pain recorded on June 8, 1971.  
(ii) If any current cervical spine disorder is not at least as likely as not etiologically related to the Veteran's active duty service period, please opine as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is caused or aggravated by the Veteran's service-connected PTSD.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

2.  Thereafter, readjudicate the claim on appeal in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


